Citation Nr: 1511342	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-13 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for tension headaches beginning on April 5, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had lengthy service in the Marine Corps Reserves, including active duty for training from May 1996 to August 1996 and active duty from January 1998 to July 1998 and from October to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for tension headaches and assigned an initial noncompensable rating, effective April 2, 2004.  

The Veteran testified at an Decision Review Officer hearing in December 2004 and a copy of the transcript has been associated with his electronic claims file.  

The Veteran requested a Board hearing in his May 2008 Substantive Appeal and one was scheduled in June 2010.  However, he canceled his request for a hearing in June 2010.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014). 

In February 2012, the Board remanded his case to the Appeals Management Center (AMC) for additional development.  In November 2012, while the case was in remand status, the RO increased the Veteran's disability rating from noncompensable to 30 percent, effective April 5, 2012.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2013, the Board denied an initial compensable disability rating prior to April 5, 2012 and a disability rating in excess of 30 percent thereafter.  Additionally, it denied an initial disability rating in excess of 10 percent for posttraumatic arthritis of the left knee and an initial disability rating in excess of 10 percent for residuals of a left knee meniscectomy.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court).  He specified that he only wished to appeal the Board's denial of increased ratings for tension headaches.  In an October 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's April 2013 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In a May 2014 decision, the Board granted an initial 30 percent disability rating for tension headaches effective April 2, 2004, and remanded the issue of entitlement to a disability rating in excess of 30 percent beginning on April 5, 2012 to the Agency of Original Jurisdiction (AOJ) for additional development and it has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  In its May 2014 remand, the Board directed the AOJ to attempt to obtain any additional outstanding VA or private treatment records.  The record shows that the AOJ obtained VA treatment records through May 2014.  Subsequently, in September 2014, the RO sent the Veteran a letter with the proper release forms for his private medical records and asked him to identify any additional VA treatment he received "...since April 2012."  

On a VA Form 21-4138 (Statement in Support of Claim) received by the AOJ on October 23, 2014, the Veteran stated that he received urgent care and primary care treatment at the VA Medical Center (VAMC) in New Orleans.  He did not specify a range of dates.  It would be unfavorable for the Board to assume that the Veteran was referring to the VA treatment records already obtained by the AOJ.  The record does not show that the AOJ made another request for VA treatment records following receipt of the October 2014 VA Form 21-4138.  Significantly, in the Supplemental Statement of the Case (SSOC) issued on October 29, 2014, the RO stated that the Veteran was sent a letter requesting evidence but that, "to date, we have not received a response from you," even though his response was received six days earlier.  On remand, the AOJ must make another request to obtain any outstanding VA treatment records in response to the Veteran's October 23, 2014 VA Form 21-4138.  

On two VA Form 21-4142s (General Release for Medical Provider Information to the Department of Veterans Affairs) received by the AOJ on October 23, 2014, the Veteran identified two private health care providers from whom he received treatment for his tension headaches, but he did not specify a date range.  He did not sign the forms.  On remand, the AOJ must notify the Veteran that he did not submit the signature portion of the forms, and afford him an opportunity to submit  properly executed VA Form 4142s.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's claims file that may exist after May 2014, in response to the VA Form 21-4138 received by the AOJ on October 23, 2014.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Inform the Veteran that his signature is required for the VA Form 21-4142s for records from Tuoro Hospital Emergency Room and Dr. C. S.  If necessary, provide the Veteran with another release form for these records.  If he provides the requested information accompanied by his signature, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




